           Case 1:20-cv-01169-NONE-SAB Document 5 Filed 08/21/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     LEOMI TIENDA, et al.,                             No. 1:20-cv-01169-NONE-SAB
11
                    Plaintiffs,                        ORDER DIRECTING CLERK OF THE
12                                                     COURT TO TERMINATE DAVID WAYNE
             v.                                        NELSON AS A DEFENDANT IN THIS
13                                                     MATTER
     ADVENTIST HEALTH HANFORD, et al.,
14                                                     ORDER REQUIRING DEFENDANTS TO
                    Defendants.                        FILE RESPONSIVE PLEADING
15
                                                       (Doc. No. 2)
16
                                                       FOURTEEN DAY DEADLINE
17

18          On February 6, 2020, Plaintiffs Leomi Tienda and Jimmy Tienda filed this action in the

19 Kings County Superior Court. (Doc. No. 1 at 3.) On August 19, 2020, Defendant the United
20 States of America removed this matter to the Eastern District of California. (Doc. No. 1.) Also

21 on August 19, 2020, a notice of substitution was filed by the United States of America,

22 substituting the United States of America in place of Defendant David Wayne Nelson, pursuant

23 to 42 U.S.C. § 233(c). (Doc. No. 2.) The United States of America proffers that the basis for the

24 substitution is that Defendant David Wayne Nelson was deemed an employee of the Public

25 Health Service and was acting within the scope of such employment at the time of the incidents

26 giving rise to the action. (Id.)
27          Pursuant to 28 U.S.C. § 2679, the exclusive remedy against an employee working in the

28 scope of his employment is against the United States. As relevant here, an employee of a public


                                                   1
           Case 1:20-cv-01169-NONE-SAB Document 5 Filed 08/21/20 Page 2 of 3


 1 or non-profit private entity receiving federal funds shall be deemed to be an employee of the

 2 Public Health Service and the exclusive remedy shall be against the United States. 42 U.S.C.

 3 § 233(g)(1)(A). “Upon certification by the Attorney General that the defendant employee was

 4 acting within the scope of his office or employment at the time of the incident out of which the

 5 claim arose, any civil action or proceeding commenced upon such claim in a United States

 6 district court shall be deemed an action against the United States under the provisions of this title

 7 and all references thereto, and the United States shall be substituted as the party defendant.” 28

 8 U.S.C. § 2679(d)(1); see also 42 U.S.C. § 233(c) (“Upon a certification by the Attorney General

 9 that the defendant was acting in the scope of his employment at the time of the incident out of

10 which the suit arose, any such civil action or proceeding commenced in a State court shall be

11 removed without bond at any time before trial by the Attorney General to the district court of the

12 United States of the district and division embracing the place wherein it is pending and the

13 proceeding deemed a tort action brought against the United States under the provisions of Title

14 28 and all references thereto.”).

15          The United States has filed a certification that Defendant David Wayne Nelson was

16 deemed to be an employee of the Public Health Service and was acting within the course and

17 scope of his employment at the time of the incidents alleged in the complaint. (Doc. No. 1-1.)

18 Based on this information, the court shall direct the Clerk of the Court to terminate David Wayne

19 Nelson as a defendant.
20          Further, upon review of the removal documents, no responsive pleadings have been filed

21 in the docket of this case, so the court will set a deadline for defendants to file pleadings

22 responsive to the complaint.

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


                                                      2
         Case 1:20-cv-01169-NONE-SAB Document 5 Filed 08/21/20 Page 3 of 3


 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1.    Pursuant to 28 U.S.C. § 2679 and 42 U.S.C. § 233, this action is proceeding

 3              against the United States of America and the Clerk of Court is DIRECTED to

 4              terminate David Wayne Nelson as a defendant in this action; and

 5        2.    Defendants shall file their pleading responsive to the complaint within fourteen

 6              (14) days of the date of entry of this order.

 7
     IT IS SO ORDERED.
 8

 9     Dated:   August 21, 2020
                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  3
